DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  It is unclear where the preamble ends and the body of the claim begins.  The standard practice is that the body of the claim follows the linking term, “comprising.”  Claim 1 includes a case, an opening, and a cover member in the preamble of the claim.  Therefore, it is unclear whether these elements are included in the antenna device.  Appropriate correction is required.
Claim 1 is objected to because the phrases, “the antenna device transmitting and receiving an electromagnetic wave,” in line 2, “a transmission antenna that sends,” in lines 7 and “a reception antenna that receives,” in line 10 describe method steps instead of apparatus features.  The claim should be amended to read, “the antenna device configured to transmit and receive an electromagnetic wave.”
Claim 2 is objected to because the phrases, “narrows,” “directs,” and “focuses” describe method steps instead of apparatus features.
Claim 3 is objected to because the phrase, “converts” describes a method step instead of an apparatus feature.
Claim 7 is objected to because the phrase, “infers direction” describes a method step instead of an apparatus feature.

Claims 12 and 13 are objected to because the phrases, “secures the case,” and “sends the electromagnetic waves” describe method steps instead of apparatus features.
Claim 17 is objected to because the phrase “thermally bonds” describe a method step instead of an apparatus feature.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the device” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should read, “the antenna device.” 
Claims 2-19 inherit the deficiencies of claim 1, and are therefore also rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "the component side of the second circuit board part" in line 2. There is insufficient antecedent basis for this limitation in the claim. In particular, claim 1, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beez et al. (US 2005/0116854 A1) in view of Abe et al. (US 2015/0229023 A1).
As to claim 1, Beez teaches an antenna device (10, Fig. 1) having a case (14, Fig. 1) in which an opening (lens side of case 14, Fig. 1) is formed, the antenna device transmitting and receiving an electromagnetic wave through a cover member (“front side of motor vehicle,” [0026]) opposite to the opening, the device comprising: 
a circuit board (18, Fig. 1) that has a first circuit board part (18, Fig. 1) having a component side (i.e. front side facing lens 16, Fig. 1) opposite to the cover member, the circuit board (18, Fig. 1) being disposed in the case (14, Fig. 1);
 a transmission antenna (20, 22, Fig. 2, “patches 20, 22, which are used as radar sources,” [0026]) that sends the electromagnetic wave toward the cover member, the transmission antenna being disposed on the component side; and 
a reception antenna (20, 22, Fig. 2, “patches 20, 22 are simultaneously used as receiving antennae,” [0027]) that receives the electromagnetic wave, the reception antenna being disposed on the component side. 
Beez does not explicitly teach the circuit board also has a second circuit board part extending in a direction perpendicular to the component side.
Abe teaches a circuit board (81, 82, Fig. 7B) that has a first circuit board part (82, Fig. 7B) having a component side (71, Fig. 7A) and also has a second circuit board part (82, Fig. 7B) extending in a direction perpendicular to the component side.

As to claim 2, Beez teaches comprising a dielectric lens (16, Fig. 1) that narrows a beam of the electromagnetic wave sent from the transmission antenna, directs the narrowed beam to an outside of the antenna device (“lens 16 is used as a condenser which bundles the divergent beams emitted by patches 22,” [0028]), and focuses the electromagnetic wave from the outside of the antenna device onto the reception antenna (“during receiving, the same lens is used for refocusing the received echo from the particular receiving lobe onto the associated patch,” [0006]). 
As to claim 3, Beez teaches the dielectric lens converts the electromagnetic wave sent from the transmission antenna to a plane wave (“Due to the imaging characteristics of lens 16, the three lobes 28 generated by patches 20 are also angularly displaced with respect to one another in the horizontal plane…lobes 28 are directed ‘parallel to the roadway surface,’” [0029]).
As to claim 4, Beez teaches the dielectric lens is formed from a convex lens having a convex shape on a front surface (“planoconvex lens,” [0032]). 
As to claim 5, Beez teaches the transmission antenna and the reception antenna (20, 22, Fig. 2) are each formed from a conductive pattern (20, 22, Fig. 2) formed on the component side of the circuit board (18, Fig. 2). 
As to claim 6, Beez teaches the transmission antenna and the reception antenna are each a patch antenna (“patches 20, 22,” [0026]). 
As to claim 7, Beez teaches a signal processor (“electronic evaluation system,” [0027]) that infers a direction toward a target according to a reflected wave from the target, the reflected wave being part of the electromagnetic wave sent from the transmission antenna (“when the radar waves from overlapping lobes 28 are reflected by a radar object, the direction of the radar target may be determined, at least approximately, by comparing the intensities of the waves received by the three patches 20,” [0030]).
As to claim 8, Beez teaches the signal processor is mounted on a rear side of the first circuit board part, the signal processing being electrically connected to at least one of the transmission antenna and the reception antenna (“the received signals are evaluated by an electronic evaluation system mounted on a plate 26 behind substrate 18,” [0027]).
As to claim 9, Beez teaches the signal processor is mounted integrally with the transmission antenna or the reception antenna (“the received signals are evaluated by an electronic evaluation system mounted on a plate 26 behind substrate 18,” [0027]).
As to claim 10, Beez does not explicitly teach a reflector that reflects a back lobe of the electromagnetic wave sent from the transmission antenna, the reflector being placed on a side of the first circuit board part, the side being opposite to a side, of the first circuit board part, on which the transmission antenna is mounted. 
Abe teaches a reflector (77, Fig. 7A-7B) that reflects a back lobe of the electromagnetic wave sent from the transmission antenna, the reflector being placed on a side of the first circuit board part (RF substrate, Fig. 7B), the side being opposite to a side, of the first circuit board part, on which the transmission antenna (72t, Fig. 7A) is mounted.

As to claim 11, Beez does not explicitly teach the first circuit board part is placed in a front region on the component side of the second circuit board part or in front of the second circuit board part. 
Abe teaches the first circuit board part (RF substrate, Fig. 7B) is placed in a front region on the component side of the second circuit board part or in front of the second circuit board part (main substrate, Fig. 7B).
It would have been obvious to one of ordinary skill in the art to modify the device of Beez such that the first circuit board part is placed in front of the second circuit board part, as taught by Abe. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the height of the device, as taught by Abe (see paragraph [0074]).
As to claim 16, Beez teaches a length of the case in an up-down direction is shorter than a length of the case in a front-back direction, the up-down direction being a direction normal to the component side of the second circuit board part (as shown in Fig. 1). 
As to claim 18, Beez teaches wall region of the case (14, Fig. 1), the wall region not allowing the electromagnetic wave (28, Fig. 1) to transmit through the wall region (as indicated in Figs. 1 and 3 indicated the electromagnetic waves passing through the lens16, but not through the walls of case 14), extends to a position in front of positions at which the transmission antenna and the reception antenna (22, 20, Fig. 1) are placed. 
As to claim 19, Beez teaches the antenna device is mounted in a vehicle (“radar sensor 10 shown in Fig. 1 is installed on the front side of a motor vehicle,” [0026]). 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beez et al. (US 2005/0116854 A1) in view of Abe et al. (US 2015/0229023 A1), further in view of Suzuki et al. (US 2004/0227663 A1).
As to claim 12, Beez in view of Abe does not teach a bracket that secures the case to the cover member placed so as to cover an outside region in front of the case to define a direction in which the antenna device sends the electromagnetic wave to the outside of the antenna device. 
Suzuki teaches a bracket (18, Fig. 7A) that secures the case (1, Fig. 7A) on the cover member (14, Fig. 7A) placed so as to cover an outside region in front of the case to define a direction in which the antenna device sends the electromagnetic wave outside of the antenna device (“the bumper 14 has a recessed portion 18 in its inner wall in which a millimeter wave radar 1 is mounted from inside the bumper 14,” [0044]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Beez in view of Abe by providing a bracket that fixes the housing on the cover member, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to secure the antenna device inside the vehicle. 
As to claim 13, Beez teaches the bracket secures the case to the cover member so that the direction in which the antenna device sends the electromagnetic wave to the outside of the antenna device is parallel to ground (“parallel to the roadway surface,” [0029]). 
As to claim 14, Beez in view of Abe does not explicitly teach the bracket is made of an electromagnetic wave absorbing material or a material including an electromagnetic wave absorbing material. 

It would have been obvious to one of ordinary skill in the art to modify the antenna device of Beez in view of Abe by including an electromagnetic wave absorber to the bracket, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to absorb sidelobes radiating from the antenna, therefore reducing unwanted transmission of sidelobes, as taught by Suzuki (see paragraph [0032]).
As to claim 15, Beez in view of Abe does not explicitly teach the case includes a metal material. 
Suzuki teaches the case includes a metal material (“installing a metal plate… on a plane of and around the transmission/reception antenna in an antenna unit,” [0003]).
It would have been obvious to one of ordinary skill in the art to modify the case of Beez in view of Abe such that the case includes a metal material, as taught by Suzuki. One of ordinary skill in the art would have been motivated to provide the metal material in the casing in order to reduce sidelobes, as taught by Suzuki. A further benefit of including metal material in the case is to provide electromagnetic shielding for the circuitry in the antenna device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beez et al. (US 2005/0116854 A1) in view of Abe et al. (US 2015/0229023 A1), further in view of Elden (WO 96/29755).
As to claim 17, Beez in view of Abe does not explicitly teach the case has a connecting part that thermally bonds the case to the circuit board or to a circuit component mounted on the circuit board. 
Elden teaches the case has a connecting part that thermally bonds the case to the circuit board or a circuit component mounted on the circuit board (“the antenna is adhesively or thermally bonded or otherwise secured and mounted to a generally planar or flat light-transmissive antenna board or circuit board,” page 9, lines 33-36).
	It would have been obvious to one of ordinary skill in the art to modify the antenna device of Beez in view of Abe by providing a connection unit that thermally bonds with the circuit board, as taught by Elden. One of ordinary skill in the art would have been motivated to make the modification because thermally bonding components together is a low cost and effective method of attaching two or more components together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845